Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: We reject defendant’s contentions that there was insufficient evidence to support the conviction of burglary and that the verdict on that charge was against the weight of the evidence. We conclude, however, that there was insufficient proof of value to support the conviction of criminal possession of stolen property in the second degree, and we reduce the conviction to criminal possession of stolen property in the third degree (see, People v James, 111 AD2d 254, 255-256, affd 67 NY2d 662). We also reduce the concurrent sentence of probation for five years imposed thereon to a concurrent sentence of probation for three years, the terms and conditions of probation to remain the same. We repeat the admonition of the Second Department to prosecutors that they perform their duty of proving value within the meaning of Penal Law § 155.20 (1) (see, People v James, supra, at 256). (Appeal from judgment of Erie County Court, Dillon, J.— burglary, third degree, and other offenses.) Present—Doerr, J. P., Boomer, Green, Pine and Balio, JJ.